June 20, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   KRIS HALL AND HOLLY J. JONES, LARRY BISHOP AND CYNTHIA
 BISHOP, GEORGE CLARK AND DEBORAH CLARK, GARY MCGREGOR
 AND TERI MCGREGOR, SOLEDAD PINEDA AND CAROL SEVERANCE,
                           Appellants

NO. 14-12-00323-CV                          V.

   JACKIE BEAN, DAN KELLOGG, KAY LEIPZIG, JANICE LUTHY, BOB
     MCDONALD, BRUCE REINHART AND KAREN VOLK, Appellees
                 ________________________________

      This cause, an appeal from the judgment in favor of appellees, Jackie Bean,
Dan Kellogg, Kay Leipzig, Janice Luthy, Bob McDonald, Bruce Reinhart and
Karen Volk, signed February 28, 2012, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore order
the judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Jackie Bean, Dan Kellogg, Kay Leipzig, Janice Luthy, Bob McDonald,
Bruce Reinhart and Karen Volk.

      We further order this decision certified below for observance.